Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.
Claims 1, 11, and 16 have been amended.  Claims 1, 11, and 16 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 11 and 16 to obviate the previous objection to claims 11 and 16.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to claim 16 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11, 14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et.al. (US Patent Application Publication, 2009/0258652, hereinafter, “Lambert”) in view of Khan et.al. (US Patent Application Publication, 2018/0026689, hereinafter, “Khan”), further in view of Liu et.al. (US Patent Application Publication, 2019/0191419, hereinafter, “Liu”).
Regarding claim 1, Lambert teaches:
A client-side access device (Lambert: individual wireless hotspots (WiFi hotspots) based on the IEEE 802.11 standard.  Fig. 6A and ¶ [0065]), comprising: 
a WiFi module (Lambert: 802.11b wireless interface and Hi Pass Filter.  Fig. 6A and ¶ [0065]); 
a bridge that couples the WiFi module to an indoor Ethernet network (Lambert: A computer [i.e., a bridge] connected to an 802.11b wireless interface operating in the 2.4-2.4835 GHz ISM band [i.e., computer operating in wireless Ethernet network].  Fig. 6A and ¶ [0065]); 
a millimeter wave (mmWave) antenna (Lambert: Signals in the 92-94 GHz millimeter wave band are transmitted by and received by the Antenna [i.e., mmWave antenna] in the right of the diagram.  Fig. 6A and ¶ [0065]); and
a millimeter wave (mmWave) converter that couples the WiFi module to the mmWave antenna (Lambert: Mixer/Splitter, in … combination with a 90.5 GHz local oscillator.  Fig. 6A and ¶ [0065]), wherein the mmWave converter up-converts a first WiFi signal to a first mmWave signal (Lambert: A computer connected to an 802.11b wireless interface operating in the 2.4-2.4835 GHz ISM band [i.e., first WiFi signal(s)] has its communications up-converted to the 92-94 GHz millimeter wave band [i.e., first mmWave signal(s)] by combination with a 90.5 GHz local oscillator.  Fig. 6A and ¶ [0065]) and transmits out via the mmWave antenna (Lambert: Signals in the 92-94 GHz millimeter wave band are transmitted by and received by the Antenna in the right of the diagram.  Fig. 6A and ¶ [0065]), wherein the mmWave converter receives a second mmWave signal via the mmWave antenna and down-converts to a second WiFi signal (Lambert: Signals in the 92-94 GHz millimeter wave band [i.e., second mmWave signal(s)] are received by the Antenna in the right of the diagram.  A computer connected to an 802.11b wireless interface operating in the 2.4-2.4835 GHz ISM band has its communications down-converted [i.e., second WiFi signal(s)] from the 92-94 GHz millimeter wave band by combination with a 90.5 GHz local oscillator.  Fig. 6A and ¶ [0065]), and wherein the transmitting and receiving operation is controlled by a switch control signal (Lambert: Time division duplexing (via a PIN Diode Switch) is used to separate signals to be transmitted by the computer from signals to be received by the computer (or more generally the WiFi hotspot). Signals in the 92-94 GHz millimeter wave band are transmitted by and received by the Antenna in the right of the diagram, and again send and receive are separated at different time slots by a PIN diode switch.  Fig. 6A and ¶ [0065]).
Although Lambert teaches 802.11 standard wireless hotspots converting the 2.4-2.4835 GHz ISM signals to mmWave signals, Lambert does not explicitly teach:
wherein multiple WiFi spatial streams of MIMO signals are up-converted to corresponding multiple mmWave subchannels that are spatially multiplexed to form a wideband mmWave signal having a total bandwidth equal to a sum of bandwidths of the multiple WiFi spatial streams, and wherein the multiple WiFi spatial streams are coupled to the same WiFi module. 
However, in the same field of endeavor, Khan teaches:
wherein multiple WiFi spatial streams of MIMO signals (Khan: a radio frequency integrated circuit (RFIC) system-on-a-chip (SoC) 204 generates intermediate frequency M multiple input multiple output (MIMO) spatial streams ... The intermediate frequency spatial streams may, for example, be ... Wi-Fi.  Fig. 2 and ¶ [0018]) are up-converted to corresponding multiple mmWave subchannels that are spatially multiplexed (Khan: The eight spatial streams are divided into two groups of four spatial streams each ... The frequency shifted signals are combined by combiners [i.e., multiplexed] 608 and 612 for each spatial stream ... Each of the four signals ... are up-converted to higher millimeter waves using eight mixers 620 and 624.  Fig. xxx and ¶ [0043-0044]) to form a wideband mmWave signal (Khan:  Table 1 provides examples of millimeter wave bands [Table 1 (on page 2) shows mmWave bands with corresponding bandwidths; i.e., wideband(s)].  Table 1 and ¶ [0015]), and wherein the multiple WiFi spatial streams are coupled to the same WiFi module (Khan: a radio frequency integrated circuit (RFIC) system-on-a-chip (SoC) 204 generates intermediate frequency M multiple input multiple output (MIMO) spatial streams.  The SoC refers to a circuit that includes baseband and RFIC functionalities... The intermediate frequency spatial streams may, for example, be ... Wi-Fi [the Examiner interprets that RFIC SoC includes Wi-Fi module(s), with which the spatial streams are coupled].  Fig. 2 and ¶ [0018]).
Lambert to include the features as taught by Khan above in order to address the continuously growing wireless capacity challenge. (Khan, ¶ [0004]).
Lambert-Khan does not explicitly teach:
a wideband mmWave signal having a total bandwidth equal to a sum of bandwidths of the multiple WiFi spatial streams. 
However, in the same field of endeavor, Liu teaches:
a wideband mmWave signal having a total bandwidth equal to a sum of bandwidths of the spatial multiplexing microwave MIMO streams (Liu: The RU 120 and transceivers 130 inside the building then form a MIMO link that may operate in a spatial multiplexing mode, whose channel capacity is matched to that of mmWave. It is important to note that each RU 120 performs dual tasks that it not only compensates the propagation loss of mmWave, but also converts the frequency multiplexing in mmWave to spatial multiplexing in microwave MIMO, so the optimum channel capacity can be achieved ... The BS 110 signal [i.e., mmWave] is split into multiple sub-bands, whose bandwidth is matched to the available bandwidth in microwave band [the Examiner interprets that the mmWave channel capacity and that of the MIMO microwave streams are matched, indicating the same bandwidth capacity].  Fig. 1 and ¶ [0020, 0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan to include the features as taught by Liu above so that the optimum channel capacity can be achieved. (Liu, ¶ [0020]).

Regarding claim 5, Lambert-Khan-Liu discloses on the features with respect to claim 1 as outlined above.
Lambert further teaches:  
wherein the multiple WiFi spatial streams are up-converted by applying with a different frequency offset and then aggregated to one mmWave phased-array (Lambert: Wireless computer networking communications traffic is received in the 5725-5850 MHz band at each base station, and up-converted to a 125 MHz slot of frequencies in the 81-86 GHz band for transmission over the millimeter wave link [same antenna] back to the fiber point of presence. Each base station is allocated a 125 MHz slice of spectrum in the 81-86 GHz band … with appropriate guard bands (in this case with 50 MHz width).  Fig. 3B and ¶ [0060]).

Regarding claim 6, Lambert-Khan-Liu discloses on the features with respect to claim 1 as outlined above.
Lambert further teaches:  
wherein the mmWave converter down-converts a wideband signal comprising multiple mmWave subchannels (Lambert: The traffic destined for each base station is formatted for the appropriate low frequency wireless channel (for example, 5725-5850 GHz) and then upconverted to a 125 MHz slot in the 71-76 GHz spectrum, with each base station being allocated a different slot [i.e., multiple mmWave subchannels of 125 MHz width].  Fig. 3B and ¶ [0063]), wherein the multiple mmWave subchannels are down-converted to corresponding multiple WiFi spatial streams (Lambert: At each base station the appropriate slice of spectrum is then down-converted for transmission to individual users in the 5725 to 5850 GHz band. Since each base station requires less than 125 MHz of bandwidth, the 71-76 GHz millimeter wave spectral band (5,000 MHz) will easily support 20 different base stations, even allowing for 50 MHz guard bands. Each base station is allocated a 125 MHz slice of spectrum in the 71-76 GHz band.  Fig. 3B and ¶ [0063]), and wherein the wideband signal having a total bandwidth equal to a sum of bandwidths of the multiple WiFi spatial streams (Lambert: see 81.775-85.225 GHz wideband in table which corresponds to the sum of 20 base stations and 125 Mhz slice per base station (i.e., spatial streams).  Figs. 3B and ¶ [0060]).

Regarding claim 10, Lambert-Khan-Liu discloses on the features with respect to claim 1 as outlined above.
Lambert further teaches:  
wherein the device further comprises a transmit/receive (T/R) switch providing the switch control signal (Lambert: Time division duplexing (via a PIN Diode Switch) is used to separate signals to be transmitted by the computer from signals to be received by the computer (or more generally the WiFi hotspot [or base station]).  Fig. 6A and ¶ [0065]).

Regarding claim 11, Lambert teaches:
A network-side access device (Lambert: wireless internet access point transceiver operating as a base station 202.  Figs. 3B, 6B and ¶ [0067]), comprising: 
one or more WiFi access points (APs) (Lambert: FIG. 6B, which is analogous to FIG. 3B, shows a series of wireless internet access point transceivers operating as base stations 202.  Figs. 3B, 6B, 6C and ¶ [0067]) coupled to an Ethernet switch (Lambert: User communications are separated from the internet backbone using a standard digital switch or router, and then separated from the millimeter wave links using a switch or router at the appropriate destination base station.  Figs. 3B, 6B, 6C and ¶ [0067]); 
one or more millimeter-wave (mmWave) antennas (Lambert: FIG. 6C shows details of how the equipment at a base station 202 according to FIG. 6B would be arranged … [Figs. 6B and 6C shows antennas of each of the base station operating in millimeter wave of 71-76 GHz and 81-86 GHz].  Figs. 3B, 6B, 6C and ¶ [0068]); and 
one or more millimeter-wave (mmWave) converters that couples each WiFi AP of the one or more WiFi APs to each mmWave antenna of the one or more mmWave antennas (Lambert: FIG. 4B shows a block diagram of a system that converts [converter] the wireless internet base station frequencies up to the millimeter-wave band.  While the equipment residing at the base station has been described here as consisting of separate elements it should be appreciated that these separate elements can be combined into a single piece of equipment.  Figs. 3B, 4B, 6B, 6C and ¶ [0061, 0068]), wherein each mmWave converter of the one or more mmWave converters up-converts a first WiFi signal to a first mmWave signal and transmits out via a corresponding mmWave antenna of the one or more mmWave antennas (Lambert: Fig. 4B shows a block diagram of a system that converts the wireless internet base station frequencies up to the millimeter-wave band [i.e., up-convert first WiFi signal(s)] for transmission back to the central office.  Figs. 3B, 4B, 6B, 6C and ¶ [0061]), wherein each mmWave converter of the one or more mmWave converters receives a second mmWave signal via the corresponding mmWave antenna of the one or more mmWave antennas and down-converts to a second WiFi signal (Lambert: At the fiber point of presence, each 125 MHz slot of frequencies [Fig. 4B shows multiple mmWave signals (i.e., second mmWave signal(s)) corresponding to multiple wireless internet base stations (¶ [0061]) which were up-converted] in the 81-86 GHz band is down-converted to the wireless internet access band [i.e., second WiFi signal(s)], where standard equipment is used to recover the original wireless user traffic.  Figs. 3B, 4B, 6B, 6C and ¶ [0062]), and wherein the transmitting and receiving operation is controlled by a switch control signal (Lambert: Time division duplexing (via a PIN Diode Switch) is used to separate signals to be transmitted by the computer from signals to be received by the computer (or more generally the WiFi hotspot).  Fig. 6A and ¶ [0065]).
Although Lambert teaches 802.11 standard wireless hotspots converting the 2.4-2.4835 GHz ISM signals to mmWave signals, Lambert does not explicitly teach:
wherein a mmWave converter of the one or more mmWave upconverts multiple WiFi spatial streams of MIMO signals to corresponding multiple mmWave subchannels that are spatially multiplexed and aggregated to form a wideband mmWave signal having a total bandwidth equal to a sum of bandwidths of the multiple WiFi spatial streams, and wherein the multiple WiFi spatial streams are coupled to the same WiFi AP. 
However, in the same field of endeavor, Khan teaches:
wherein a mmWave converter of the one or more mmWave upconverts multiple WiFi spatial streams of MIMO signals (Khan: a radio frequency integrated circuit (RFIC) system-on-a-chip (SoC) 204 generates intermediate frequency M multiple input multiple output (MIMO) spatial streams ... The intermediate frequency spatial streams may, for example, be ... Wi-Fi.  Fig. 2 and ¶ [0018]) to corresponding multiple mmWave subchannels that are spatially multiplexed and aggregated (Khan: The eight spatial streams are divided into two groups of four spatial streams each ... The frequency shifted signals are combined by combiners [i.e., multiplexed] 608 and 612 for each spatial stream ... Each of the four signals ... are up-converted to higher millimeter waves using eight mixers 620 and 624.  Fig. xxx and ¶ [0043-0044]) to form a wideband mmWave signal (Khan:  Table 1 provides examples of millimeter wave bands [Table 1 (on page 2) shows mmWave bands with corresponding bandwidths; i.e., wideband(s)].  Table 1 and ¶ [0015], and wherein the multiple WiFi spatial streams are coupled to the same WiFi AP (Khan: a radio frequency integrated circuit (RFIC) system-on-a-chip (SoC) 204 generates intermediate frequency M multiple input multiple output (MIMO) spatial streams.  The SoC refers to a circuit that includes baseband and RFIC functionalities... The intermediate frequency spatial streams may, for example, be ... Wi-Fi [the Examiner interprets that RFIC SoC includes Wi-Fi module(s), with which the spatial streams are coupled].  Fig. 2 and ¶ [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert to include the features as taught by Khan above in order to address the continuously growing wireless capacity challenge. (Khan, ¶ [0004]).
Lambert-Khan does not explicitly teach:
a wideband mmWave signal having a total bandwidth equal to a sum of bandwidths of the multiple WiFi spatial streams. 
However, in the same field of endeavor, Liu teaches:
a wideband mmWave signal having a total bandwidth equal to a sum of bandwidths of the spatial multiplexing microwave MIMO streams (Liu: The RU 120 and transceivers 130 inside the building then form a MIMO link that may operate in a spatial multiplexing mode, whose channel capacity is matched to that of mmWave. It is important to note that each RU 120 performs dual tasks that it not only compensates the propagation loss of mmWave, but also converts the frequency multiplexing in mmWave to spatial multiplexing in microwave MIMO, so the optimum channel capacity can be achieved ... The BS 110 signal [i.e., mmWave] is split into multiple sub-bands, whose bandwidth is matched to the available bandwidth in microwave band [the Examiner interprets that the mmWave channel capacity and that of the MIMO microwave streams are matched, indicating the same bandwidth capacity].  Fig. 1 and ¶ [0020, 0021]).
Lambert-Khan to include the features as taught by Liu above so that the optimum channel capacity can be achieved. (Liu, ¶ [0020]).

Regarding claim 14, Lambert-Khan-Liu discloses on the features with respect to claim 11 as outlined above.
Lambert further teaches:  
wherein a mmWave converter of the one or more mmWave converters down-converts a wideband signal comprising multiple mmWave subchannels (Lambert: The traffic destined for each base station is formatted for the appropriate low frequency wireless channel (for example, 5725-5850 GHz) and then upconverted to a 125 MHz slot in the 71-76 GHz spectrum, with each base station being allocated a different slot [i.e., multiple mmWave subchannels of 125 MHz width].  Fig. 3B and ¶ [0063]), wherein the multiple mmWave subchannels are down-converted to corresponding multiple WiFi spatial streams (Lambert: At each base station the appropriate slice of spectrum is then down-converted for transmission to individual users in the 5725 to 5850 GHz band. Since each base station requires less than 125 MHz of bandwidth, the 71-76 GHz millimeter wave spectral band (5,000 MHz) will easily support 20 different base stations, even allowing for 50 MHz guard bands. Each base station is allocated a 125 MHz slice of spectrum in the 71-76 GHz band.  Fig. 3B and ¶ [0063]), and wherein the wideband signal having a total bandwidth equal to a sum of bandwidths of the multiple WiFi spatial streams (Lambert: see 81.775-85.225 GHz wideband in table which corresponds to the sum of 20 base stations and 125 Mhz slice per base station (i.e., spatial streams).  Figs. 3B and ¶ [0060]).

Regarding claim 19, Lambert-Khan-Liu discloses on the features with respect to claim 11 as outlined above.
Lambert further teaches:  
wherein the Ethernet switch couples the one or more WiFi APs to a core data network (Lambert: FIG. 6B, which is analogous to FIG. 3B, shows a series of wireless internet access point transceivers operating as base stations 202, each with its own coverage area for wireless users, communicating to and from the fiber optic internet backbone [i.e., core data network] at a fiber point of presence 200 [i.e., switch/router 200 in Fig. 6B], using high frequency millimeter wave links.  Figs. 3B, 6B, 6C and ¶ [0067]).

Regarding claim 20, Lambert-Khan-Liu discloses on the features with respect to claim 19 as outlined above.
Lambert further teaches:  
wherein the one or more WiFi APs operate independently via spatially separated mmWave beams (Lambert: Information from one millimeter wave link is incident from the left at 204 in the 71-76 GHz millimeter wave band operating at a digital data rate of 1.25 Gbps according to the gigabit Ethernet standard. Millimeter wave transceiver 206 converts the information on the millimeter wave link…  At the same time, information from a second millimeter wave link is incident from the right as shown at 212 in the 81-86 GHz millimeter wave band on a second gigabit Ethernet data stream. This information is converted by the millimeter wave transceiver 210 on the right to base band...  Figs. 3B, 6B, 6C and ¶ [0067]), and wherein data traffic of the one or more WiFi APs are aggregated via the Ethernet switch (Lambert: The switch then combines this user communications data with data which was received by the switch on the gigabit Ethernet ports from either the left or right transceiver, and sends this out for transmission by either the millimeter wave transceiver on the left or the millimeter wave transceiver on the right, depending on the data packet destination address and the current routing table being used.  Figs. 3B, 6B, 6C and ¶ [0067]).

Regarding claim 21, Lambert-Khan-Liu discloses on the features with respect to claim 11 as outlined above.
Lambert further teaches:  
wherein the access device is a base station (BS) device (Lambert: FIG. 6B, which is analogous to FIG. 3B, shows a series of wireless internet access point transceivers operating as base stations 202.  Figs. 3B, 6B and ¶ [0067]).

Regarding claim 22, Lambert-Khan-Liu discloses on the features with respect to claim 11 as outlined above.
Lambert further teaches:  
wherein the device further comprises a transmit/receive (T/R) switch providing the switch control signal (Lambert: Time division duplexing (via a PIN Diode Switch) is used to separate signals to be transmitted by the computer from signals to be received by the computer (or more generally the WiFi hotspot [or base station]).  Fig. 6A and ¶ [0065]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert-Khan-Liu in view of Levy et.al. (US Patent Application Publication, 2017/0289274, hereinafter, “Levy”).
Regarding claim 2, Lambert-Khan-Liu discloses on the features with respect to claim 1 as outlined above.
Lambert-Khan-Liu does not explicitly teach:
wherein the WiFi module operates in a regular WiFi basic service set (BSS), wherein the WiFi module is associated to a WiFi access point (AP) identified by a BSSID. 
However, in the same field of endeavor, Levy teaches:
wherein the WiFi module operates in a regular WiFi basic service set (BSS) (Levy: A basic service set (BSS) refers to a plurality of stations that remain within a certain coverage area and form some sort of association.  Fig. 1 and ¶ [0008]), wherein the WiFi module is associated to a WiFi access point (AP) (Levy: the stations [WiFi modules] associate with a central station dedicated to managing the BSS and referred to as an access point (AP).  Fig. 1 and ¶ [0008]) identified by a BSSID (Levy: and form some sort of association and is identified by the SSID [service set identification] of the BSS.  Fig. 1 and ¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu to include the features as taught by Levy above in order for a device to associate to the AP [access point]. (Levy, ¶ [0002]).

Regarding claim 12, Lambert-Khan-Liu discloses on the features with respect to claim 11 as outlined above.
Lambert-Khan-Liu does not explicitly teach:
wherein a WiFi AP of the one or more WiFi APs operates in a regular WiFi basic service set (BSS), wherein the WiFi AP is associated to a WiFi module at a client side identified by a BSSID. 
However, in the same field of endeavor, Levy teaches:
wherein a WiFi AP of the one or more WiFi APs operates in a regular WiFi basic service set (BSS) (Levy: A basic service set (BSS) refers to a plurality of stations that remain within a certain coverage area and form some sort of association.  Fig. 1 and ¶ [0008]), wherein the WiFi AP is associated to a WiFi module at a client side (Levy: the stations [i.e., WiFi modules at client side] associate with a central station dedicated to managing the BSS and referred to as an access point (AP).  Fig. 1 and ¶ [0008]) identified by a BSSID Levy: and form some sort of association and is identified by the SSID [service set identification] of the BSS.  Fig. 1 and ¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu to include the features as taught by Levy above in order for a device to associate to the AP [access point]. (Levy, ¶ [0002]).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert-Khan-Liu in view of Labadie et.al. (US Patent Publication No. 10440584, hereinafter, “Labadie”).
Regarding claim 4, Lambert-Khan-Liu discloses on the features with respect to claim 1 as outlined above.
Lambert-Khan-Liu does not explicitly teach:
wherein the multiple WiFi spatial streams are up-converted to different mmWave phased-arrays by applying with a different frequency offset. 
However, in the same field of endeavor, Labadie teaches:
wherein the multiple WiFi spatial streams are up-converted to different mmWave phased-arrays by applying with a different frequency offset (Labadie: In a TX mode, the IF [intermediate frequency] from each IF transceiver in the first set of WLAN radios 512 [i.e., spatial streams] is passed to an IF band-pass filter 516 with a fixed filter bandwidth (e.g., 160 MHz) and centered at a unique frequency (t.sub.0, f.sub.1, . . . , f.sub.M-1) [i.e., different frequency offset]. The filtered IF signals are passed to an array of M/2 mm-wave transmitters 520 [different antenna arrays].  Fig. 5 and ¶ [Column 11, lines 30-35]).
Lambert-Khan-Liu to include the features as taught by Labadie above in order to ensure that the channels do not interfere. (Labadie, ¶ [Column 12, line 4]).

Regarding claim 18, Lambert-Khan-Liu discloses on the features with respect to claim 11 as outlined above.
Lambert-Khan-Liu does not explicitly teach:
wherein different mmWave signals of different mmWave converters are spatially multiplexed with each other to increase a system throughput. 
However, in the same field of endeavor, Labadie teaches:
wherein different mmWave signals of different mmWave converters are spatially multiplexed with each other to increase a system throughput (Labadie: The radio 800 (as well as the other radios described herein) can provide an mm-wave radio architecture using 802.11ac protocol for multi-channel, concurrent operation… The embodiments described herein support MxN MIMO operation, which is already implemented in many 802.11ac devices and can be leveraged for higher throughput and link reliability.  Fig. 8 and ¶ [Column 17, lines 51-67; Column 18, lines 1-2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu to include the features as taught by Labadie above in order to provide higher throughput and link reliability. (Labadie, ¶ [Column 18, lines 1-2]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert-Khan-Liu in view Safavi et.al. (US Patent Application Publication, 2019/0109696, hereinafter, “Safavi”).
Regarding claim 7, Lambert-Khan-Liu discloses on the features with respect to claim 1 as outlined above.
Lambert-Khan-Liu does not explicitly teach:
wherein the device performs beam training using a WiFi channel sounding and feedback protocol. 
However, in the same field of endeavor, Safavi teaches:
wherein the device performs beam training (Safavi: For MIMO operations, CSI [channel state information] regarding the channels between the various antennas at the base station 102 and the antennas of each subscriber unit 103 must be determined. The CSI information is used by the base station to pre-code transmissions to subscriber units taking into account distortions that occur due to the nature of the transmission channel between the transmitter and the receiver [i.e., beam feedback/training].  Fig. 1 and ¶ [0061]) using a WiFi channel sounding and feedback protocol (Safavi: In accordance with the Explicit technique [i.e., protocol] for determining CSI, the base station 102 sends a "null data packet announcement" (NDPA) frame to the subscriber units. Usually, the NDPA frame contains the address of the intended subscriber units, the type of feedback requested and the spatial rank of the requested feedback. The base station 102 then sends a “sounding frame" known as a "null data packet" (NDP) frame. The NDP contains a physical layer (PHY) preamble with long training fields (LTFs), short training fields (STFs) and a signal (SIG) field. The NDP contains no data. The subscriber unit 103 then analyzes the NDP and provides back a report for each receive antenna (i.e., each SS). The base station 102 then uses the report to precode further transmissions to those subscriber units 103 from which reports were received.  Fig. 1 and ¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu to include the features as taught by Safavi above in order for the base station to pre-code transmissions to subscriber units. (Safavi, ¶ [0061]).

Regarding claim 15, Lambert-Khan-Liu discloses on the features with respect to claim 11 as outlined above.
Lambert-Khan-Liu does not explicitly teach:
wherein a WiFi AP of the one or more WiFi APs performs beam training using a WiFi channel sounding and feedback protocol. 
However, in the same field of endeavor, Safavi teaches:
wherein a WiFi AP of the one or more WiFi APs performs beam training (Safavi: For MIMO operations, CSI regarding the channels between the various antennas at the base station 102 and the antennas of each subscriber unit 103 must be determined. The CSI information is used by the base station to pre-code transmissions to subscriber units taking into account distortions that occur due to the nature of the transmission channel between the transmitter and the receiver [i.e., beam feedback/training].  Fig. 1 and ¶ [0061]) using a WiFi channel sounding and feedback protocol (Safavi: In accordance with the Explicit technique [i.e., protocol] for determining CSI, the base station 102 sends a "null data packet announcement" (NDPA) frame to the subscriber units. Usually, the NDPA frame contains the address of the intended subscriber units, the type of feedback requested and the spatial rank of the requested feedback. The base station 102 then sends a “sounding frame" known as a "null data packet" (NDP) frame. The NDP contains a physical layer (PHY) preamble with long training fields (LTFs), short training fields (STFs) and a signal (SIG) field. The NDP contains no data. The subscriber unit 103 then analyzes the NDP and provides back a report for each receive antenna (i.e., each SS). The base station 102 then uses the report to precode further transmissions to those subscriber units 103 from which reports were received.  Fig. 1 and ¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu to include the features as taught by Safavi above in order for the base station to pre-code transmissions to subscriber units. (Safavi, ¶ [0061]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert-Khan-Liu-Safavi in view of Gantman et.al. (US Patent Application Publication, 2015/0256991, hereinafter, “Gantman”), further in view of Tumula et.al. (US Patent Application Publication, 2020/0177264, hereinafter, “Tumula”).
Regarding claim 8, Lambert-Khan-Liu-Safavi discloses on the features with respect to claim 7 as outlined above.
Lambert-Khan-Liu-Safavi does not explicitly teach:
wherein the WiFi module comprises an API (application interface) for activating the beam training for each beam index to find a best beam pair. 
However, in the same field of endeavor, Gantman teaches:
wherein the WiFi module comprises an API (application interface) (Gantman: In an exemplary embodiment, the wake up signal is initiated by a user of the remote device 14 such as by entering a command to connect through the user interface 26… the wake up signal is a direct multi gigahertz (DMG) beacon.  Figs. 1, 4, 5 and ¶ [0026]) for activating the beam training (Gantman: an access point 12 has received the DMG beacon, then the access point 12 wakes and initiates a probe request (block 92) which may be in the form of … a beam formed signal 24' [i.e., beam training].  Figs. 1, 4, 5 and ¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu-Safavi to include the features as taught by Gantman above in order to effectively establish wireless networks while concurrently saving power and reducing electromagnetic interference. (Gantman, ¶ [0018]).
Lambert-Khan-Liu-Safavi-Gantman does not explicitly teach:
for each beam index to find a best beam pair. 
However, in the same field of endeavor, Tumula teaches:
for each beam index to find a best beam pair (Tumula: for the SS [sync signal] blocks transmitted [by network device 100] with Tx beam with index Tx_A, the client device 200 can use all of its Rx beams Rx_A, Rx_B, Rx_C, Rx_D, and Rx_F in a sequential manner to receive the signals and make a measurement for each combination of Tx and Rx beam pairs.  This process is repeated for each Tx and Rx beam pairs. Based on the measurements for each Tx-Rx beam pairs, the client device 200 identifies the best Rx beam for each Tx beam.  Fig. 1 and ¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu-Safavi-Gantman to include the features as taught by Tumula above in order to identify the best Rx beam for each Tx beam. (Tumula, ¶ [0040]).

Regarding claim 16, Lambert-Khan-Liu-Safavi discloses on the features with respect to claim 15 as outlined above.
Lambert-Khan-Liu-Safavi does not explicitly teach:
wherein the WiFi AP comprises an application interface (API) for activating the beam training for each beam to find a best beam pair. 
However, in the same field of endeavor, Gantman teaches:
wherein the WiFi AP comprises an application interface (API) (Gantman: In an exemplary embodiment, the wake up signal is initiated by a user of the remote device 14 such as by entering a command to connect through the user interface 26… the wake up signal is a direct multi gigahertz (DMG) beacon.  Figs. 1, 4, 5 and ¶ [0026]) for activating the beam training (Gantman: an access point 12 has received the DMG beacon, then the access point 12 wakes and initiates a probe request (block 92) which may be in the form of … a beam formed signal 24' [i.e., beam training].  Figs. 1, 4, 5 and ¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu-Safavi to include the features as taught by Gantman above in order to effectively establish wireless networks while concurrently saving power and reducing electromagnetic interference. (Gantman, ¶ [0018]).
Lambert-Khan-Liu-Safavi-Gantman does not explicitly teach:
for each beam to find a best beam pair. 
However, in the same field of endeavor, Tumula teaches:
for each beam to find a best beam pair (Tumula: for the SS [sync signal] blocks transmitted [by network device 100] with Tx beam with index Tx_A, the client device 200 can use all of its Rx beams Rx_A, Rx_B, Rx_C, Rx_D, and Rx_F in a sequential manner to receive the signals and make a measurement for each combination of Tx and Rx beam pairs.  This process is repeated for each Tx and Rx beam pairs. Based on the measurements for each Tx-Rx beam pairs, the client device 200 identifies the best Rx beam for each Tx beam.  Fig. 1 and ¶ [0040]).
Lambert-Khan-Liu-Safavi-Gantman to include the features as taught by Tumula above in order to identify the best Rx beam for each Tx beam. (Tumula, ¶ [0040]).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert-Khan-Liu-Safavi in view of Tumula et.al. (US Patent Application Publication, 2020/0177264, hereinafter, “Tumula”).
Regarding claim 9, Lambert-Khan-Liu-Safavi discloses on the features with respect to claim 7 as outlined above.
Lambert-Khan-Liu-Safavi does not explicitly teach:
wherein the beam training is activated multiple times to confirm a selected transmit beam and a selected receive beam. 
However, in the same field of endeavor, Tumula teaches:
wherein the beam training is activated multiple times to confirm a selected transmit beam and a selected receive beam (Tumula: This process is repeated for each Tx and Rx beam pairs. Based on the measurements for each Tx-Rx beam pairs, the client device 200 identifies the best Rx beam for each Tx beam.  Fig. 1 and ¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu-Safavi to include the features as taught by Tumula above in order to identify the best Rx beam for each Tx beam. (Tumula, ¶ [0040]).

Regarding claim 17, Lambert-Khan-Liu-Safavi discloses on the features with respect to claim 15 as outlined above.
Lambert-Khan-Liu-Safavi does not explicitly teach:
wherein the beam training is activated multiple times to confirm a selected transmit beam and a selected receive beam. 
However, in the same field of endeavor, Tumula teaches:
wherein the beam training is activated multiple times to confirm a selected transmit beam and a selected receive beam (Tumula: This process is repeated for each Tx and Rx beam pairs. Based on the measurements for each Tx-Rx beam pairs, the client device 200 identifies the best Rx beam for each Tx beam.  Fig. 1 and ¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lambert-Khan-Liu-Safavi to include the features as taught by Tumula above in order to identify the best Rx beam for each Tx beam. (Tumula, ¶ [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416